MEMORANDUM OPINION
                                         No. 04-11-00693-CV

                               IN THE INTEREST OF J.I.K., A Child

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 10-120
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 2, 2011

DISMISSED

           This is an accelerated appeal from the trial court’s order terminating appellant father’s,

J.C.K. Jr., parental rights. The clerk’s record was due August 29, 2011, ten days after the notice

of appeal was filed. TEX. R. APP. P. 35.1(b). On September 19, 2011, the District Clerk of

Kendall County filed a notification stating the clerk’s record would not be filed because

appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record and is

not entitled to appeal without paying the fee. On September 22, 2011, we ordered appellant to

provide written proof to this court on or before October 12, 2011 that either (1) the clerk’s fee

has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is entitled to

appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond within
                                                                                 04-11-00693-CV


the time provided, his appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, the Texas Department of Family & Protective Services, recover its costs in this appeal

from appellant father, J.C.K. Jr.



                                                           PER CURIAM




                                               -2-